DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 19 and 21 have been examined and are pending.
The application 17/303,663 filed on 06/04/2021 is a CON of 15/872,532 (filed on 01/17/2017 and now U.S. Patent 11,043,306).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been being considered by the examiner.

Drawings
The applicant’s submitted drawings are acceptable for examination purposes.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to: www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 – 19 and 21 are rejected on the ground of non-statutory double patenting as being
unpatentable over claims 1 – 20 of United States Patent No. 11,043,306. Although the claims at issue are not identical, they are not patentably distinct from each other. The subject matter claimed in the instant application is fully disclosed in the referenced published patent claiming common subject matter. Despite slight difference in phrasing, the claims of 17/303,663 and claims of United States Patent No. 11,043,306 are not patentably distinct. The United States Patent No. 11,043,306 anticipates the instant application. The similarities between the two are highlighted as follows:

Application No. 17/303,663
United States Patent No. 11,043,306

1. (Currently Amended) A method for manifestation and transmission of follow-up notifications performed by at least one computer processor of a computing device, the method comprising: (A) determining whether a document indicates a follow-up action associated with content in the document, wherein determining further comprises: analyzing the content in the document; setting a value in the information model based on the analyzing; identifying one or more rules, within the information model, based on the value; and applying the rules to identify one or more explicit and one or more implicit follow-up actions within the document, wherein the one or more explicit and one or more implicit follow-up actions comprises a recommended procedure; (B) generating at least one alert including an indication of at least one of the explicit and implicit follow-up actions, wherein alerts pertaining to implicit follow-up actions includes data not explicitly included in the document; (C) manifesting the at least one alert to at least one user; (D) maintaining, by a workflow application, a listing of documents that include an indication of at least one follow-up action, the listing of documents including the document indicating the explicit and implicit follow-up actions and information associated with a provider treating a patient that is a subject of the document; and (E) before (C), directing, by the workflow application, sending of a second alert to the provider associated with the document, before a recommended date for manifesting the at least one alert to the at least one user.

2. (Original) The method of claim 1 further comprising applying automatic speech recognition to an audio signal to produce a structured document representing contents of the audio signal.

3. (Original) The method of claim 1, wherein determining further comprises applying the information model to determine whether the content in the document includes language associated with the follow-up action.

4. (Original) The method of claim 1, wherein determining further comprises applying the information model to determine whether the content in the document includes an identification of a recommended procedure associated with the follow-up action.

5. (Original) The method of claim 1, wherein determining further comprises applying the information model to determine whether the content in the document includes an identification of a date associated with the follow-up action.

6. (Original) The method of claim 1, wherein determining further comprises applying the information model to determine whether the content in the document includes an identification of a time associated with the follow-up action.

7. (Original) The method of claim 1, wherein determining further comprises applying, by a natural language processing engine, a machine learning model to content in the document to determine whether the content in the document includes language associated with the follow-up action.

8. (Original) The method of claim 1, wherein determining further comprises applying, by a natural language processing engine, a machine learning model to content in the document to determine whether the content in the document includes language associated with a finding implicitly indicating the follow-up action.

9. (Original) The method of claim 1, wherein generating further comprises: 
(B-1) identifying at least one alert recipient;
(B-2) automatically generating an electronic message including the at least one alert; and 
(B-3) automatically transmitting the generated electronic message to the at least one alert recipient.

10. (Original) The method of claim 9, wherein (B-2) further comprises automatically generating an electronic mail message.

11. (Original) The method of claim 9, wherein (B-2) further comprises automatically generating a text message.

12. (Original) The method of claim 1, wherein generating at least one alert further comprises assigning a date for the at least one alert on which to take the indicated follow-up action.

13. (Original) The method of claim 1 further comprising maintaining, by a workflow application, contact information for at least one user associated with the indicated follow-up action.

14. (Original) The method of claim 1 further comprising maintaining, by a workflow application, a type of the indicated follow-up action.

15. (Original) The method of claim 1 further comprising maintaining, by a workflow application, a status of the indicated follow-up action.

16. (Original) The method of claim 1 further comprising maintaining, by a workflow application, a type of a procedure described by the content of the document, the procedure associated with the indicated follow-up action.

17. (Original) The method of claim 1 further comprising storing, by a workflow application, the generated alert.


18. (Original) The method of claim 1 further comprises generating a task associated with the at least one alert.

19. (Currently Amended) A non-transitory computer-readable medium storing computer program instructions executable by at least one computer processor to perform a method, the method comprising: (A) determining whether a document indicates a follow-up action associated with content in the document, wherein determining further comprises: analyzing the content in the document; setting a value in the information model based on the analyzing; identifying one or more rules, within the information model, based on the value; and applying the rules to identify one or more explicit and one or more implicit follow-up actions within the document, wherein the one or more explicit and one or more implicit follow-up actions comprises a recommended procedure; (B) generating at least one alert including an indication of at least one of the explicit and implicit follow-up actions, wherein alerts pertaining to implicit follow-up actions includes data not explicitly included in the document; (C) manifesting the at least one alert to at least one user; (D) maintaining, by a workflow application, a listing of documents that include an indication of at least one follow-up action, the listing of documents including the document indicating the explicit and implicit follow-up actions and information associated with a provider treating a patient that is a subject of the document; and (E) before (C), directing, by the workflow application, sending of a second alert to the provider associated with the document, before a recommended date for manifesting the at least one alert to the at least one user.

20. (Canceled)

21. (New) The method of claim 1, wherein the document is a radiology report.

1. A method for manifestation and transmission of follow-up notifications performed by at least one computer processor of a computing device, the method comprising: (A) determining whether a document indicates a follow-up action associated with content in the document, wherein determining further comprises: analyzing the content in the document; setting a value in the information model based on the analyzing; identifying a rule, within the information model, based on the value; and applying the rule to identify an implicit follow-up action within the document, wherein the implicit follow-up action comprises a recommended procedure; (B) generating at least one alert including an indication of the implicit follow-up action, wherein the at least one alert includes data not explicitly included in the document; (C) manifesting the at least one alert to at least one user; (D) maintaining, by a workflow application, a listing of documents that include an indication of at least one follow-up action, the listing of documents including the document indicating the implicit follow-up action and information associated with a provider treating a patient that is a subject of the document; and (E) before (C), directing, by the workflow application, sending of a second alert to the provider associated with the document, before a recommended date for manifesting the at least one alert to the at least one user.

2. The method of claim 1, further comprising applying automatic speech recognition to an audio signal to produce a structured document representing contents of the audio signal.

3. The method of claim 1, wherein determining further comprises applying the information model to determine whether the content in the document includes language associated with the follow-up action.

4. The method of claim 1, wherein determining further comprises applying the information model to determine whether the content in the document includes an identification of a recommended procedure associated with the follow-up action.

5. The method of claim 1, wherein determining further comprises applying the information model to determine whether the content in the document includes an identification of a date associated with the follow-up action.

6. The method of claim 1, wherein determining further comprises applying the information model to determine whether the content in the document includes an identification of a time associated with the follow-up action.

7. The method of claim 1, wherein determining further comprises applying, by a natural language processing engine, a machine learning model to content in the document to determine whether the content in the document includes language associated with the follow-up action.

8. The method of claim 1, wherein determining further comprises applying, by a natural language processing engine, a machine learning model to content in the document to determine whether the content in the document includes language associated with a finding implicitly indicating the follow-up action.

9. The method of claim 1, wherein generating further comprises: (B-1) identifying at least one alert recipient; (B-2) automatically generating an electronic message including the at least one alert; and (B-3) automatically transmitting the generated electronic message to the at least one alert recipient.

10. The method of claim 9, wherein (B-2) further comprises automatically generating an electronic mail message.

11. The method of claim 9, wherein (B-2) further comprises automatically generating a text message.

12. The method of claim 1, wherein generating at least one alert further comprises assigning a date for the at least one alert on which to take the indicated follow-up action.

13. The method of claim 1, further comprising maintaining, by a workflow application, contact information for at least one user associated with the indicated follow-up action.

14. The method of claim 1, further comprising maintaining, by a workflow application, a type of the indicated follow-up action.

15. The method of claim 1, further comprising maintaining, by a workflow application, a status of the indicated follow-up action.

16. The method of claim 1, further comprising maintaining, by a workflow application, a type of a procedure described by the content of the document, the procedure associated with the indicated follow-up action.

17. The method of claim 1, further comprising storing, by a workflow application, the generated alert.

18. The method of claim 1, further comprises generating a task associated with the at least one alert.

19. A non-transitory computer-readable medium storing computer program instructions executable by at least one computer processor to perform a method, the method comprising: (A) determining whether a document indicates a follow-up action associated with content in the document, wherein determining further comprises: analyzing the content in the document; setting a value in the information model based on the analyzing; identifying a rule, within the information model, based on the value; and applying the rule to identify an implicit follow-up action within the document, wherein the implicit follow-up action comprises a recommended procedure; (B) generating at least one alert including an indication of the implicit follow-up action, wherein the at least one alert includes data not explicitly included in the document; (C) manifesting the at least one alert to at least one user; (D) maintaining, by a workflow application, a listing of documents that include an indication of at least one follow-up action, the listing of documents including the document indicating the implicit follow-up action and information associated with a provider treating a patient that is a subject of the document; and (E) before (C), directing, by the workflow application, sending of a second alert to the provider associated with the document, before a recommended date for manifesting the at least one alert to the at least one user.

20. The non-transitory computer-readable medium of claim 19, wherein (B) further comprises: (B-1) identifying at least one alert recipient; (B-2) automatically generating an electronic message including the at least one alert; and (B-3) automatically transmitting the generated electronic message to the at least one alert recipient.



Claim Objections
Claims 1 – 19 and 21 are objected to because the claims are allowable except for the non-statutory double patenting applied to the claims as set forth in this Office Action. Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574 and fax number is (571) 483-7559. The examiner can normally be reached on MONDAY - THURSDAY. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christopher L. Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HASSAN A KHAN/Examiner, Art Unit 2451